Case 2:19-cv-04350-RSWL-AFM Document 51-4 Filed 07/22/20 Page 1 of 2 Page ID #:623



     1
     2
     3
     4
     5
     6
     7
     8                         UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA
    10
    11   Lanard Toys Limited                     CASE NO. 2:19-CV-04350 RSWL-
                                                 AFM
    12                            Plaintiff,     Honorable Ronald S.W. Lew
    13         vs.                               [PROPOSED] ORDER GRANTING
                                                 PLAINTIFF LANARD TOYS
    14   Anker Play Products, LLC a Florida      LIMITED’S MOTION FOR LEAVE
         Corporation; Leon Summers, an           TO FILE THIRD AMENDED
    15   Individual,                             COMPLAINT
    16                            Defendants.    Hearing Date: August 25, 2020
                                                 Hearing Time: 10:00 am
    17                                           Courtroom: TBD
    18                                           Complaint filed: May 20, 2019
    19
    20         The Motion for Leave to File a Third Amended Complaint (“Motion”) filed
    21   by Plaintiff Lanard Toys Limited (“Lanard”) came on for hearing on August 25,
    22   2020, at 10:00 am. in the above-entitled Court. The Motion having been
    23   considered, and good cause appearing therefor:
    24         IT IS HEREBY ORDERED that Lanard’s Motion is GRANTED. Lanard’s
    25   Proposed Third Amended Complaint, filed concurrently with Plaintiff’s Motion,
    26   shall be deemed filed as of the date of this Order. All remaining Scheduling Order
    27   dates (Dkt. 20) are unchanged and shall remain in force.
    28
                                                -1-
         [PROPOSED] ORDER GRANTING PLAINTIFF LANARD TOYS LIMITED’S
         MOTION FOR LEAVE TO FILE THIRD AMENDED
         COMPLAINT                                   Case No. 19-cv-04350
       Case 2:19-cv-04350-RSWL-AFM Document 51-4 Filed 07/22/20 Page 2 of 2 Page ID #:624



                      1   IT IS SO ORDERED.
                      2   Dated:
                                                          Honorable Ronald S.W. Lew
                      3                                   United States District Judge
                      4
                      5
                      6
                      7
                      8
                      9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
1189480/50188837v.1
                                                        -2-
                          [PROPOSED] ORDER GRANTING PLAINTIFF LANARD TOYS LIMITED’S
                          MOTION FOR LEAVE TO FILE THIRD AMENDED
                          COMPLAINT                                   Case No. 19-cv-04350
